DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is response to Application 16/893,420 filed on 06/04/2020. Claims 1-18 are pending in the office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kurs et al., (U.S. Pub. 2017/0229917).
With respect to claims 1 and 13: Kurs discloses a method (‘917, the abstract) and a processor-readable storage medium (‘917, fig. 34) for operating a wireless charging 
(claims 1 and 13) using a control signal to pulse width modulate a reference signal to obtain a modulated drive signal (‘917, fig. 1, par. 128, fig. 2, PWM capacitor 216, par. 135 and also see fig. 3A-3B, fig. 4-5, par. 140-141, “control signal” and “modulated drive signal” i.e., Vramp and Vref and also see fig. 12, reference voltage generation 1217, PWM signal generation 1220, par. 178); and 
(claims 1 and 13) providing the modulated drive signal to a resonant circuit that is configured to operate as a low-pass filter that blocks frequency components of the modulated drive signal that correspond to the reference signal (‘917, fig. 1, resonant circuit 106, fig. 2, 210, fig. 12, peak detector 1212 and zero-crossing detector 1214 and see detail of low pass filter at fig. 13A, 13C and fig. 13B and fig. 14C show low-pass filter that blocks frequency to output CR and CF, also see par. 178), 
(claims 1 and 13) wherein the modulated drive signal produces a charging current in the resonant circuit that causes power to be wirelessly transferred to a receiving device through a transmitting coil of the resonant circuit (‘917, fig. 1, receiving device 120 and fig. 2, receiving device 206, par. 123, 130-132, optimal charging battery/load).
With respect to claim 7: Kurs discloses a charging device (‘917, fig. 1, charging device 118, fig. 2, charging device 204 and fig. 31C), comprising: 
a resonant circuit comprising a transmitting coil (‘917, fig. 1, source resonant 106, fig. 2, transmitting coil 210); 

a pulse width modulator configured to modulate a reference signal (‘917, fig. 4, PWM generation, fig. 5A, and fig. 12, 1120); and 
a controller configured to provide a control signal to the pulse width modulator, the control signal configuring the pulse width to provide a modulated drive signal to the driver circuit (‘917, fig. 1, par. 128, fig. 2, PWM capacitor 216, par. 135 and also see fig. 3A-3B, fig. 4-5, par. 140-141, “control signal” and “modulated drive signal” i.e., Vramp and Vref and also see fig. 12, reference voltage generation 1217, PWM signal generation 1220, par. 178), 
wherein the pulse width modulator is configured to provide the modulated drive signal to the resonant circuit (‘917, fig. 1-2 and fig. 12, fig. 20, PWM generator and also see fig. 9, 906 power stage), 
wherein the resonant circuit is configured to operate as a low-pass filter that blocks frequency components of the modulated drive signal that correspond to the reference signal (‘917, fig. 1, resonant circuit 106, fig. 2, 210, fig. 12, peak detector 1212 and zero-crossing detector 1214 and see detail of low pass filter at fig. 13A, 13C and fig. 13B and fig. 14C show low-pass filter that blocks frequency to output CR and CF, also see par. 178), wherein the driver circuit is configured to use the modulated drive signal to produce a charging current in the resonant circuit (‘917, fig. 7A and fig. 9, power stage 906 produce a charging current in the resonant circuit), and 


With respect to claims 2, 8, and 14: Kurs discloses wherein the control signal is configured to select a level of power to be transferred to the receiving device (‘917, fig. 4 and fig. 6, mux 406 to select a level signal to be output/transfer see fig. 5A and 6B).
With respect to claims 3, 9, and 15: Kurs discloses wherein the control signal comprises a modulation signal, and wherein the low-pass filter passes frequency components corresponding to the modulation signal (‘917, fig. 12, fig. 13A and fig. 13C, par. 178-180).
With respect to claims 4, 10, and 16: Kurs discloses wherein the low-pass filter passes frequency components corresponding to a modulation signal that is generated in response to the control signal (‘917, fig. 12,fig. 13A and fig. 13C, par. 178-180.
With respect to claims 5, 11,  and 17: Kurs discloses further comprising: providing a zero-crossing signal that includes edges corresponding to transitions of a voltage measured across the resonant circuit through a zero volt level or to transitions of a current in the resonant circuit through a zero ampere level (‘917, fig. 9, fig. 12, Zero-crossing detector 1214, par. 153, par. 155); and aligning the modulation signal with the zero-crossing signal (‘917, par. 154, and par. 156, delay (i.e., align) with the phase delay value).
With respect to claims 6, 12, and 18: Kurs discloses wherein the modulation signal is phase-aligned with the zero-crossing signal (‘917, par. 154, and par. 156, phase delay).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGHIA M DOAN whose telephone number is (571)272-5973. The examiner can normally be reached Mon - Fri 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

NGHIA M. DOAN
Primary Examiner
Art Unit 2851



/NGHIA M DOAN/Primary Examiner, Art Unit 2851